COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                                 ORDER GRANTING REHEARING

Appellate case name:      NLD, Inc. v. Kenny Huang a/k/a Kenny Hsieh-Huang

Appellate case number:    01-17-00885-CV

Trial court case number: 2017-020259

Trial court:              333rd District Court of Harris County

       The court grants Appellee Kenny Huang’s motion for rehearing and vacates its opinion
and judgment dated December 6, 2018. Appellee Kenny Huang’s motion for en banc
reconsideration is moot.
       The court will issue a separate order scheduling this case for oral argument.

Justice’s signature: /s/ Evelyn Keyes
                     Acting for the Court

Panel consists of: Justices Keyes and Lloyd


Date: February 14, 2019